United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Woodbridge, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1228
Issued: March 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 31, 2018 appellant, through counsel, filed a timely appeal from a January 3, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the
Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The record also contains an April 24, 2018 decision terminating appellant’s wage-loss compensation and medical
benefits, effective that date, as he had no further residuals or disability due to his accepted work injury. Appellant has
not appealed this decision and thus it is not before the Board at this time. See 20 C.F.R. §§ 501.2(c), 501.3.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that the acceptance of his claim should be
expanded to include cervical spondylosis without myelopathy, cervical radiculopathy, a herniated
cervical disc, and lumbar radiculopathy causally related to the August 12, 2014 employment
injury.
FACTUAL HISTORY
On August 12, 2014 appellant, then a 60-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, he injured the right side of his body from the back of his
head to his foot, when his foot slipped off a bumper while he was in the performance of duty. He
stopped work on August 13, 2014. OWCP initially accepted the claim for neck sprain and sprains
of the right knee, right hip and thigh, right shoulder, right foot, and right ankle. It subsequently
expanded acceptance of the claim to include advanced degenerative arthritis of the right
acromioclavicular (AC) joint, a tear of the right medial meniscus, an aggravation of preexisting
osteoarthritis of the right knee, osteoarthritis of the right shoulder, and an aggravation of
preexisting severe degenerative disc disease at C5-6 and C6-7. OWCP paid appellant wage-loss
compensation for total disability on the supplemental rolls beginning September 27, 2014 and on
the periodic rolls beginning December 14, 2014.
On December 3, 2014 Dr. James E. Patti, a Board-certified orthopedic surgeon, evaluated
appellant for pain in his cervical spine. He noted that appellant had injured his neck at work on
August 12, 2014 when he slipped getting into his truck. Dr. Patti diagnosed cervical spondylosis
with myelopathy, cervical radiculopathy, and neck sprain.
In December 29, 2014 and January 22, 2015 attending physician’s reports (Form CA-20),
Dr. Patti diagnosed cervical spondylosis, cervical radiculopathy, and neck sprain and checked a
box marked “yes” that the condition was caused or aggravated by employment as it occurred at
work.
On February 18, 2015 Dr. Patti diagnosed a cervical herniated nucleus pulposus (HNP) and
noted that electrodiagnostic testing performed February 11, 2015 revealed probable radiculopathy
on the right at L4-5.4
OWCP on February 26, 2015 referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, for a second opinion evaluation. It requested that Dr. Askin address the extent
of appellant’s current disability and need for further medical treatment.
In a report dated March 13, 2015, Dr. Askin noted that OWCP had accepted as
employment-related sprains of the neck, right knee, right ankle, right hip and thigh, right shoulder,
right foot, and a right medial meniscal tear. He found that appellant had no residuals of his
accepted work injury. Dr. Askin asserted that appellant had preexisting right knee osteoarthritis
and that his fall had increased his discomfort without altering the “baseline condition.”

4

Dr. Patti continued to submit progress reports regarding his treatment of appellant for a cervical condition.

2

In a progress report dated February 1, 2016, Dr. Patti diagnosed cervical spondylosis,
cervical radiculopathy, a cervical herniated disc, neck sprain, and lumbar spondylosis causally
related to appellant’s August 12, 2014 employment injury.5 He requested authorization for surgery
on the cervical spine. On April 13, 2016 Dr. Patti requested that OWCP expand acceptance of
appellant’s claim to include cervical spondylosis, cervical radiculopathy, and a cervical herniated
disc as “directly causally related to [appellant’s] injury of August 12, 2014.”6
OWCP determined that a conflict in medical opinion existed regarding appellant’s current
condition and disability from employment and whether he had sustained additional conditions as
a result of his August 12, 2014 employment injury and the extent of his disability. It referred
appellant to Dr. Edward Krisiloff, a Board-certified orthopedic surgeon, for an impartial medical
examination.
On July 28, 2016 Dr. Krisiloff opined that the accepted sprains of the right knee, right
shoulder, cervical spine, lumbar spine, and ankle had resolved. He advised that the right knee
osteoarthritis did not result from the work injury. Dr. Krisiloff related, “As far as the cervical and
lumbar spine are concerned, in this case the initial sprain which was accepted as a condition after
[appellant’s] initial injury in 2014 has in my opinion resolved, and any further treatment regarding
the neck or lower back would be due to his underlying degenerative disc disease and arthritis and
is not related in any way to the initial injury.” He opined that appellant’s cervical spondylosis had
not resulted from his 2014 work injury and that the proposed cervical spine surgery was not
medically necessary or due to his employment. Dr. Krisiloff asserted that appellant had no
additional conditions arising from the August 12, 2014 employment injury.
In a report dated September 16, 2016, Dr. Patti again advised that the proposed anterior
cervical decompression and fusion at C5-6 and C6-7 was medically necessary to treat appellant’s
cervical spondylosis, cervical radiculopathy, and cervical herniated disc.7 He opined that the
diagnosed conditions were causally related to appellant’s August 12, 2014 employment injury.
On December 28, 2016 appellant notified OWCP that he had retired from the employing
establishment, requested that it stop his wage-loss compensation, effective December 31, 2016,
and also requested an election of benefits form. He subsequently provided a completed election
form specifying that he wanted to receive retirement benefits in lieu of wage-loss compensation
benefits under FECA.

5
On April 14, 2016 Dr. Patti indicated that he had treated appellant beginning December 3, 2014 for injuries from
his August 12, 2014 employment injury. He advised that appellant complained of pain in his back at the time of the
December 3, 2014 evaluation. Dr. Patti diagnosed lumbar spondylosis, lumbar radiculopathy, and lumbar spinal
stenosis due to appellant’s August 12, 2014 work injury. He provided a similar report on June 20, 2016.
6
Dr. Patti on April 14, 2016 requested authorization for an anterior cervical decompression and fusion at C5-6 and
C6-7, noting that the treatment was medically necessary and causally related to appellant’s August 12, 2014
employment injury.
7

In a September 12, 2016 progress report, Dr. Patti diagnosed cervical spondylosis, cervical radiculopathy, a
traumatic herniated cervical disc, neck sprain, and lumbar spondylosis which he attributed to the August 12, 2014
employment injury. He continued to submit progress reports and CA-20 forms.

3

OWCP on January 11, 2017 determined that a conflict in medical opinion existed regarding
appellant’s current condition and disability from employment and whether he had sustained
additional conditions as a result of his August 12, 2014 employment injury. It found that Dr. Askin
had not addressed all the accepted conditions in his report and that his report was consequently
insufficient to create a conflict in medical opinion. OWCP thus found that Dr. Krisiloff was a
second opinion examiner.
By letter dated April 20, 2017, counsel noted that he no longer received workers’
compensation benefits. He requested that OWCP schedule a referee opinion regarding claim
expansion and authorization for surgery.
OWCP on May 2, 2017 referred appellant to Dr. Dean Carlson, a Board-certified
orthopedic surgeon, for an impartial medical examination. It mailed the referral letter to counsel
at his address of record.
In a report dated May 29, 2017, Dr. Carlson reviewed the history of injury and appellant’s
current complaints of pain in the right knee, neck, low back, right hip, right shoulder, and right
ankle. On examination, he measured range of motion of the back, neck, hips, shoulders, ankles,
wrists, and thumbs. Dr. Carlson found no tenderness of the cervical or lumbar spine and full motor
strength on flexion and extension. He diagnosed as primary conditions right shoulder
glenohumeral osteoarthritis, right knee osteoarthritis, and severe degenerative arthritis of the
cervical spine at C5-6 and C6-7. Dr. Carlson also diagnosed cervical spine degenerative arthritis,
or spondylosis, which he opined was not employment related. He related, “The sprain of the
cervical spine likewise aggravated the advanced C5-6, C6-7 degenerative arthritis. The acute
sprain subsided, but the degenerative spondylosis progresses, causing chronic pain and stiffness.”
Dr. Carlson identified the diagnosis code for the cervical spine degenerative arthritis, or
spondylosis, using the International Classification of Diseases, Tenth Revision (ICD-10) as Code
M47.812. He attributed appellant’s current cervical condition to preexisting cervical osteoarthritis,
noting that the cervical sprain superimposed on the C5-6 and C6-7 osteoarthritis would have
resolved within a year of the injury. Dr. Carlson related:
“The cervical spondylosis is a preexisting condition and should not be accepted as
an expansion of [appellant’s] cervical sprain. I find no subjective complaints nor
dermatomal radiation of symptoms nor motor weakness to consider cervical
radiculopathy. I would not consider expanding his diagnosis to include the
[magnetic resonance imaging scan study] degenerative disc condition. There are
no additional conditions that should be accepted.”
Dr. Carlson opined that the requested anterior cervical decompression and fusion was not
warranted as the cervical disc degeneration was not employment related.
On January 2, 2018 OWCP expanded acceptance of appellant’s claim to include an
aggravation of preexisting right knee osteoarthritis and an aggravation of preexisting severe
degenerative disc disease at C5-6 and C6-7, which it identified as ICD-10 Code M51.36.

4

By decision dated January 3, 2018, OWCP denied expansion of the acceptance of
appellant’s claim to include cervical spondylosis without myelopathy, cervical radiculopathy, a
cervical HNP of a cervical intervertebral disc, and lumbar radiculopathy.
LEGAL PRECEDENT
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment injury.9
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.10
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.11 To establish causal relationship between the
condition, as well as any attendant disability claimed and the employment event or incident, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background, supporting such a causal relationship.12 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.13 The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.
FECA provides that, if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.14
For a conflict to arise, the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”15 Where OWCP has referred the case to an impartial medical examiner (IME) to

8

Supra note 3.

9

See C.W., Docket No. 17-1636 (issued April 25, 2018).

10

See J.S., Docket No. 18-1085 (issued February 12, 2019).

11

See T.F., Docket No. 17-0645 (issued August 15, 2018).

12

See S.A., Docket No. 18-0399 (issued October 16, 2018).

13

See P.M., Docket No. 18-0287 (issued October 11, 2018).

14

5 U.S.C. § 8123(a); A.R., Docket No. 18-0632 (issued October 19, 2018).

15

C.H., Docket No .18-1065 (issued November 29, 2018).

5

resolve a conflict in the medical evidence, the opinion of such a specialist, if sufficiently wellreasoned and based upon a proper factual background, must be given special weight.16
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
his original report.17
ANALYSIS
The Board finds that the case is not in posture for decision regarding whether the
acceptance of appellant’s claim should be expanded to include cervical spondylosis without
myelopathy, cervical radiculopathy, a herniated cervical disc, and lumbar radiculopathy causally
related to his August 12, 2014 employment injury.
OWCP accepted that on August 12, 2014 appellant sustained cervical sprain and sprains of
the right knee, right hip and thigh, right shoulder, right foot, and right ankle, advanced degenerative
arthritis of the right AC joint, a tear of the right medial meniscus, and osteoarthritis of the right
shoulder. On January 2, 2018 it expanded acceptance of the claim to include preexisting
osteoarthritis of the right knee and an aggravation of preexisting severe degenerative disc disease
at C5-6 and C6-7.
OWCP properly determined that a conflict arose between Dr. Krisiloff, an OWCP referral
physician, and Dr. Patti, appellant’s attending physician, regarding whether his claim should be
expanded to include additional conditions, in particular cervical spondylosis, cervical
radiculopathy, and a traumatic cervical HNP. It referred him to Dr. Carlson, a Board-certified
orthopedic surgeon, for an impartial medical examination.
Where a case is referred to an IME for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a prior factual and medical
background, must be given special weight.18 The Board finds, however, that Dr. Carlson’s opinion
is insufficient to resolve the conflict in medical opinion.
On May 29, 2017 Dr. Carlson provided examination findings of full motor strength with
no cervical or lumbar tenderness. He diagnosed osteoarthritis of the right shoulder and right knee
and severe degenerative arthritis of the cervical spine at C5-6 and C6-7, which he identified using
ICD-10 Code M47.812. Dr. Carlson also diagnosed multiple resolved and nonemployment-related
conditions, including degenerative arthritis of the cervical spine, or spondylosis, without
radiculopathy, which he opined was not employment related. He found that appellant’s accepted
cervical sprain had aggravated his C5-6 and C6-7 degenerative arthritis and that the aggravation
had resolved within 12 months of the injury. Dr. Carlson further opined that appellant did not have
cervical radiculopathy or any additional employment-related conditions. He advised that he did
16

W.M., Docket No. 18-0957 (issued October 15, 2018).

17

See R.T., Docket no. 17-0925 (issued December 14, 2017).

18

See A.E., Docket No. 18-0891 (issued January 22, 2019).

6

not require surgery as a result of the work injury as the underlying cervical disc degeneration was
not related to his employment and as any aggravation of the condition resolved within a year of
the injury.
Based on Dr. Carlson’s report, OWCP expanded acceptance of appellant’s claim to include
an aggravation of preexisting degenerative disc disease at C5-6 and C6-7, which it identified using
ICD-10 Code M51.36. It denied expansion of his claim to include cervical spondylosis without
myelopathy. Dr. Carlson, however, identified the relevant cervical diagnosis as ICD-10 Code
M47.812, which is spondylosis without myelopathy or radiculopathy of the cervical region. The
ICD-10 Code used by OWCP to expand acceptance of the claim, ICD-10 code M51.36, is used for
the diagnosis of an aggravation of other intervertebral disc degeneration of the lumbar region.
OWCP has failed to explain why it used a diagnosis other than that provided by Dr. Carlson or
why it used an ICD-10 code relevant to the lumbar spine when it expanded acceptance of
appellant’s cervical condition. It is therefore unclear what condition OWCP has accepted based
on Dr. Carlson’s report.
Additionally, the Board notes that Dr. Carlson’s report is internally inconsistent as he found
that appellant’s degenerative arthritis of the cervical spine, or spondylosis without radiculopathy
was not employment related and that OWCP should not accept any additional employment-related
conditions.19 Dr. Carlson further found, however, that appellant’s employment-related cervical
sprain had temporarily aggravated his degenerative arthritis at C5-6 and C6-7.
As noted, the Board has held that, when OWCP obtains an opinion from an IME for the
purpose of resolving a conflict in the medical evidence and the specialist’s opinion requires
clarification or elaboration, it must secure a supplemental report from the specialist to correct the
defect in his original report.20 Consequently, the Board finds that the case must be remanded to
OWCP. On remand, OWCP should request that Dr. Carlson clarify whether the acceptance of
appellant’s claim should be expanded to include either a temporary or permanent aggravation of a
cervical condition. It should additionally request that Dr. Carlson specifically address whether the
acceptance of the claim should be expanded to include lumbar radiculopathy. Following this and
any further development deemed necessary, it shall issue a de novo decision.21
CONCLUSION
The Board finds that the case is not in posture for decision.
19

See generally W.H., Docket No. 16-1047 (issued October 25, 2016).

20

See J.S., Docket No. 17-0626 (issued January 22, 2019).

21

On appeal counsel argues that he did not receive a copy of OWCP’s referral of appellant to Dr. Carlson. It
appears from a review of the record that OWCP sent a copy of the May 2, 2017 referral letter to counsel at his address
of record and there is no evidence that it was returned as undeliverable. Absent evidence to the contrary, a notice
mailed in the ordinary course of business is presumed to have been received by the intended recipient. C.S., Docket
No. 17-0167 (issued April 11, 2018). This is commonly referred to the mailbox rule. It arises when the record reflects
that the notice was properly addressed and duly mailed. See V.H., Docket No. 18-1124 (issued January 16, 2019).
The current record is devoid of evidence to rebut the presumption that counsel did not received a copy of the May 2,
2017 letter referring appellant to Dr. Carlson.

7

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: March 8, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

